Citation Nr: 1426152	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-32 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence to reopen a previously denied claim for entitlement to service connection for herniated disc, cervical spine has been received.

2.  Entitlement to service connection for herniated disc, cervical spine.

3.  Whether new and material evidence to reopen a previously denied claim for entitlement to service connection for osteoarthritis, right hip has been received.

4.  Entitlement to service connection for osteoarthritis, right hip.

5.  Entitlement to an effective date earlier than July 27, 2010 for the award of a 70 percent rating for ocular histoplasmosis, bilateral eyes.

5.  Whether a January 2007 rating decision in which the RO denied entitlement to service connection for ocular histoplasmosis, bilateral eyes contained clear and unmistakable error (CUE).  

6.  Entitlement to service connection for pulmonary histoplasmosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to June 1965. 

A claim for service connection for herniated discs of the cervical spine and osteoarthritis of the right hip was previously denied by the RO in July 2009.  Although the Veteran disagreed with this decision, he did not perfect a timely appeal.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision of the RO in Augusta, Maine and a January 2013 rating decision of the RO Indianapolis, Indiana.  

Specifically, in the July 2009 rating decision the RO, inter alia, found that new and material evidence had not been received to reopen previously denied claims for entitlement to service connection for herniated disc, cervical spine and osteoarthritis, right hip.  In September 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010.  

In the January 2013 rating decision the RO, inter alia, increased the Veteran's disability rating for ocular histoplasmosis, bilateral eyes, to 70 percent effective July 27, 2010.  In February 2013, the Veteran filed an NOD with respect to the effective date of award assigned.  An SOC was issued in March 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2013.  

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Indianapolis, Indiana, which has certified the appeal to the Board.  

In two separate VA Form 9s, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  However, in correspondence received in May 2013 and May 2014, the Veteran cancelled his hearing request.  

For the reasons expressed below, the Board has expanded the appeal to include the issue of whether a January 2007 rating decision in which the RO denied entitlement to service connection for ocular histoplasmosis, bilateral eyes contained CUE.  

The Board notes that, in January 2013, the Veteran submitted a "Notice of Disagreement to Letter, Dated January 16, 2013."  Notably, the rating decision mailed on January 16, 2013 pertained to several issues including a denial of service connection for degenerative disc disease, L1-L5, lumbar radiculopathy of the lower extremities, residuals of left hip arthroplasty, a bilateral ankle condition, and pulmonary histoplasmosis.  As noted below, the Board has remanded the issue of entitlement to service connection for pulmonary histoplasmosis pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) as per the arguments made in the January 2014 Informal Hearing Presentation.  However, as the Veteran's January 2013 NOD might also be reasonably construed to pertain to other issues denied in the January 2013 rating decision, clarification should be sought as to whether the Veteran intended to disagree with any other issue in the rating decision  mailed on January 16, 2013. 

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA outpatient treatment records dated July 2010 through November 2012 which were considered by the RO in a March 2013 SOC pertaining to the earlier effective date issue and a November 2013 supplemental SOC pertaining to the new and material evidence issues.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board's decision addressing the applications to reopen the claims for service connection for herniated discs of the cervical spine and osteoarthritis of the right hip is set forth below.  The claims of service connection for cervical spine and right hip disability on the merits, entitlement to an effective date earlier than July 27, 2010 for the award of a 70 percent rating for ocular histoplasmosis of the bilateral eyes, whether there is CUE in a January 2007 rating decision which denied service connection for ocular histoplasmosis of the bilateral eyes, and entitlement to service connection pulmonary histoplasmosis are addressed in the remand following the order; these matters being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further RO action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  In a January 2007 rating decision, the RO denied service connection for herniated disc, cervical spine and osteoarthritis, right hip; although the Veteran filed an NOD in April 2007, he did not perfect an appeal with a timely-filed substantive appeal after issuance of the July 2008 SOC.

3.  Evidence associated with the claims file since the January 2007 rating decision includes the Veteran's recollections of medical findings in service which, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims for service connection for cervical spine and right hip disorders and raises a reasonable possibility of substantiating the claims.

	
CONCLUSIONS OF LAW

1.  The January 2007 rating decision, in which the RO denied service connection for herniated disc, cervical spine and osteoarthritis, right hip, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
      
2.  As evidence received since the RO's January 2007 denial is new and material, the criteria for reopening the claim for service connection for herniated disc, cervical spine are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  As evidence received since the RO's January 2007 denial is new and material, the criteria for reopening the claim for service connection for osteoarthritis, right hip are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

As addressed below, the Board reopens the Veteran's claims of service connection for cervical spine and right hip disabilities and remands the claims for further development.  As no adverse determination is being made, there is no need to discuss VCAA compliance at this time.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

As explained below, the RO previously considered and denied the Veteran's prior claims for service connection for herniated disc, cervical spine and osteoarthritis, right hip.

The Veteran's service treatment records are negative for cervical spine and/or right hip complaints.  Furthermore, in November 1955, November 1957, January 1958, December 1960, December 1961, November 1962, January 1964, October 1964, and February 1965 examination reports the Veteran reportedly had a normal "spine" and "lower extremities."  Also, in November 1955, June 1954, November 1957, January 1958, November 1962, October 1964, and February 1965 reports of medical history, the Veteran denied "arthritis or rheumatism" as well as "bone, joint, or other deformity."  

In February 2006, approximately 41 years after his discharge from military service, the Veteran filed a claim for service connection for herniated discs between the 3rd/4th and 4th/5th vertebrae, noting that this disability began on February 15, 1965.  In connection with this claim the Veteran submitted a statement indicating that his neck was injured while landing an aircraft during service on February 15, 1965.  The Veteran indicated that, because of his heavy fuel load, his final approach speed was 250 miles per hour.  When he touched down, he immediately pulled his drag chute which did not deploy so he activated his tail hook which caught the runway cable.  Due to the extraordinary high landing speed, the Veteran was smashed into an instrument panel and the windscreen because the shoulder harness lock in the aircraft malfunctioned.  The Veteran indicated that his head was snapped back when his heat hit the windscreen and his body, specifically his right hip, was plastered up against the stick and instrument panel.  According to the Veteran, the drag chute did not deploy, because the turbulent weather conditions that caused the tower to initiate the emergency recall caused the pilot chute to get wrapped around the sabre drain and kept the main chute from opening.  The aircraft sustained no damage whatsoever, but the Veteran was taken to the RAF Bentwaters Base Hospital and received medical treatment.  He was honorably discharged four months later.   

In support of the allegation of the February 15, 1965 incident, the Veteran submitted a certificate from the "Grand Order of Tape Dragons" showing recognition "For heads-up, hook-down, excellence in the emergency snaggin' and draggin' of the nylon tape of the land-based aircraft arresting equipment at RAF Bentwaters England on February 15, 1965."  This certificate includes the Veteran's name.  

Subsequently, in October 2006, the Veteran expanded his claim to include the issue of entitlement to service connection for a right hip disorder, also allegedly incurred during the February 15, 1965 incident.    

In support of the cervical spine and right hip claims, the Veteran submitted private treatment records dated from October 2000 through April 2006 showing that the Veteran was treated for large disc herniation of the cervical spine as early as September 2000 and right hip osteoarthritis as early as May 2005.  Significantly, the May 2005 private treatment record regarding the right hip notes a history of right hip problems since September 2000, possibly due to a motor vehicle accident.  By rating decision dated in January 2007, the RO denied service connection for herniated disc, cervical spine and osteoarthritis, right hip,  noting that the Veteran's service treatment records were negative regarding the neck and/or right hip and the Veteran's current neck and right hip disorders manifested many years after service with no link to service.  The Veteran disagreed with the January 2007 rating decision but failed to perfect a timely appeal.

In February 2009, the Veteran filed a second claim for service connection for cervical spine and right hip disorders.  By rating decision dated in July 2009 the RO found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of service connection for disorders of the cervical spine and right hip.  Specifically, the RO noted that the Veteran had failed to submit evidence of a nexus between the Veteran's claimed disorders and his military service.  The current appeal ensued from the September 2006 denial of that claim.  
 
As noted, the evidence of record at the time of the most recent, January 2007 rating decision in which the RO, inter alia, denied the claims for service connection for cervical spine and right hip disorders, consisted of service treatment, VA and private treatment records, and various statements from the Veteran pertaining to the February 15, 1965 incident.

In its January 2007 denial, the RO pointed out that that the Veteran had failed to submit evidence of a link between the Veteran's current cervical spine and right hip disorders and his military service.  After the RO notified the Veteran of its decision, and of his appellate rights, the Veteran initiated an appeal of the RO's decision by filing an NOD in April 2007.  The RO issued an SOC in July 2008.  The Veteran did not perfect an appeal by filing a substantive appeal within 60 days after issuance of the SOC, or within a year of the original January 2007 decision denying service connection for cervical spine and right hip disorders.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b).  As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran sought to reopen his previously denied claim in February 2009.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since the January 2007 rating decision includes an April 2009 statement from the Veteran wherein he reported that a military flight surgeon had diagnosed him with a severe spinal injury with crushed discs at the 3rd, 4th, 5th and 6th cervical vertebrae, and that he had incurred a gross contusion of his right hip socket and cartilage.  While the Veteran, as a layperson, would not be competent to self-diagnose orthopedic injuries, he is competent to report what he has been told by medical professionals.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a lay person is competent to report a contemporaneous diagnosis).  Thus, presuming the Veteran's recollections as true for reopening purposes, the Board finds that the Veteran's previously unconsidered statement constitutes new and material evidence sufficient to reopen the claims.

A review of the claims on the merits is deferred pending additional development, which is addressed in the REMAND following this decision.


ORDER

As new and material evidence has been received to reopen the claim for service connection for herniated discs, cervical spine, the appeal is granted to this extent only.

As new and material evidence has been received to reopen the claim for service connection for osteoarthritis, right hip, the appeal is granted to this extent only.


REMAND

The Veteran alleges residual disability of the cervical spine and right hip as a result of an undocumented airplane accident.  The Board accepts the Veteran's report that the event took place, and requires medical opinion to determine whether he manifests any residuals from this accident.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).

The Board's review of the claims file also reveals that additional RO action on the claims of entitlement to an effective date earlier than July 27, 2010 for the award of a 70 percent rating for ocular histoplasmosis of the bilateral eyes, whether there is CUE in a January 2007 rating decision which denied service connection for ocular histoplasmosis of the bilateral eyes, and entitlement to service connection pulmonary histoplasmosis is warranted.  

Initially, the Board points out that, in the January 2014 Informal Hearing Presentation, the Veteran's representative raised a claim of clear and unmistakable error (CUE) in the RO's January 2007 decision that denied service connection for ocular histoplasmosis, bilateral eyes.  The Veteran's representative wrote that, in the January 2007 decision, the RO relied on the opinion of a VA respiratory examiner that the histoplasmosis condition pre-existed service, and ignored the favorable opinion of the Veteran's treating physician that the histoplasmosis was not sufficient to explain the Veteran's blindness, opining the Veteran's reported head injury in February 1965 was at least as likely as not the cause of the loss of vision.  The representative argued that not only did the AOJ ignore the favorable opinion, but also erroneously decided that histoplasmosis preceded service despite the lack of indications at entrance.  The representative wrote that regulations in effect at the time of the 2007 decision, and multiple United States Court of Appeals for Veterans Claims (Court) holdings that were decided prior to the January 2007 decision, were clearly controlling on the issue but were ignored by the RO.  Thus, the Veteran has asserted his belief that the effective date of his award of service connection for ocular histoplasmosis, bilateral eyes should be February 7, 2006, the date of his original claim. 

Because a finding of CUE in a prior rating action could render moot, or impact, the earlier effective date claim on appeal, the Board finds that the CUE claim is inextricably intertwined with the claim on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Hence, the issues should be considered together.  As the RO has not yet considered any CUE claim, it follows that any Board action on the earlier effective date claim would, at this juncture, be premature. 

Therefore, on remand, the RO should adjudicate the claim of CUE in the January 2007 rating decision, prior to again adjudicating the claim for an earlier effective date.  The Board emphasizes that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).

As a final point, in a January 2013 rating decision, the RO, inter alia, denied service connection for pulmonary histoplasmosis.  In January 2013 the Veteran disagreed with this decision, although it is unclear exactly which denials the Veteran disagreed with.  In a January 2014 Informal Hearing Presentation, the Veteran's representative included the issue of entitlement to service connection for pulmonary histoplasmosis on the cover page and noted that this issue was before the Board pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The RO has yet to issue a SOC with respect to the Veteran's claim for service connection for pulmonary histoplasmosis, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2013); Manlincon, 12 Vet. App. at 240-4; Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of a SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 20.200, 20.501, 20.502 (2012).  On remand, the appellant will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to this matter.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish to the Veteran and his representative an SOC on the matter of entitlement to service connection for pulmonary histoplasmosis, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on this issue. 

The Veteran is hereby reminded that to obtain appellate review of this matter a timely substantive appeal must be perfected within 60 days of the issuance of the SOC.

2.  Assist the Veteran in obtaining any available records from the London Medical Center in February 1965, if available.

3.  Thereafter, schedule the Veteran for appropriate examination(s) to determine whether he manifests any residual disability of the cervical spine and/or right hip as a result of an airplance accident in February 1965.  The claims folder contents must be reviewed.

The examiner should be instructed that the Board has made a factual determination that the Veteran's report of being involved in an airplane accident in February 1965 is deemed credible.  Based upon acceptance of this accident, the examiner is requested to provide opinion on the following:

   (a) Cervical spine disability: whether it is at least as likely as not that that any disability of the cervical spine is causally or etiologically related to the Veteran's military service, to include the airplane accident in February 1965; and

   (b.) Right hip disability: whether it is at least as likely as not that that any disability of the right hip is causally or etiologically related to the Veteran's military service, to include the airplane accident in February 1965.
   
In providing this opinion, the examiner is requested to discuss whether there is any medical reason to accept or reject the Veteran's recollections that a military flight surgeon had diagnosed him with a severe spinal injury with crushed discs at the 3rd, 4th, 5th and 6th cervical vertebrae, and that he had incurred a gross contusion of his right hip socket and cartilage following the injury in light of entire evidentiary record, to include the results from the February 1965 separation examination and Report of Medical History and the current extent of injury and/or degenerative/traumatic changes.
   
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 
   
A comprehensive rationale must be provided for all opinions rendered, and the examiner should discuss any relevant evidence of record.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why an opinion cannot be made without resorting to speculation.
   
4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the Veteran's claim of CUE in the January 2007 decision rating decision, in light of the evidence and legal authority pertinent to the claim. 

If the claim of CUE is denied, the RO must provide to the Veteran and his representative both notice of the denial and of the Veteran's appellate rights.  The Veteran and his representative are hereby reminded that to obtain appellate review of any issue not currently in appellate status, a timely appeal must be perfected.  While the RO must afford the Veteran the appropriate time period for a response, the Veteran should perfect an appeal as to the denial of any claim of CUE, if desired, as soon as possible, to avoid unnecessary delay in the consideration of the appeal. 

5.  Thereafter, the RO should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet.App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


